DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner notes that the claims are markedly similar to the claims of the parent application, 14/192,291 (now abandoned).  The parent application was held to distinguish over the art of record by the patent trial and appeal board (PTAB), but was also found to be ineligible under 35 USC 101.  In deference to the judgement of PTAB on substantially similar claims, with the prior art of record representing the most pertinent prior art, the claims distinguish over the art as a whole.  However, reasons for indicating allowable matter are being held in abeyance until the 35 USC 101 rejections (see below) are resolved.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to a “computer program product”, which reads on signals per se.  Under the broadest readable interpretation, it would encompasses program code transmitted via optical, electromagnetic, and infrared subject matter, which may read on a signal, and therefore constitutes non-statutory subject matter.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mathematical concepts/relationships) without significantly more. Claim 1 is substantially similar to claims 17, 19, and 20, and recites:
A computer implemented method for improving a model of a physical System Under Study (SUS), the physical SUS exhibiting at least one output adapted in response to at least one physical input parameter, comprising: (the computer implementation represents the invocation of a generic computer component merely as a tool to carry out the claimed steps; an output in response to an input is equivalent to an equation)
loading, into a non-transitory computer readable storage medium, data representing a list of candidate input parameters associated with the SUS; (the loading operation is a generic computer function carried out by a generic computer component, the data list is numerical input into the mathematical relationship)
loading, into the non-transitory computer readable storage medium, data representing an initial approximation of said SUS; (see above for the loading operation; the data is further numerical input into the mathematical relationship)
generating an improved approximation model for said SUS comprising a summation of the initial approximation model and a plurality of polynomials, each polynomial being associated with a respective N-tuplet of input parameters for greater than zero integer values of N; (this is an explicit recitation of a mathematical equation with polynomials)
wherein polynomials included within said improved approximation model are generated by iteratively performing the following steps until an evaluated difference between the SUS model and the SUS is below a threshold level is achieved: (this is a mathematical algorithm for evaluating the polynomials)
rank ordering the N-tuplets of input parameters; (a mathematical function applied to numerical data)
selecting a highest ranking N-tuplet of input parameters from among the remaining N-tuplets of input parameters to be processed; (further steps of the mathematical algorithm)
fitting a polynomial involving input parameters in the selected N-tuplet of input parameters; (a mathematical operation applied to further process the mathematical equation)
updating the current approximation model by adding the fitted polynomials; (iterative evaluation of mathematical functions)
adjusting the constant term to match the evaluations of the SUS and the current approximation model at a point; and (a numerical adjustment based on calculations results)
evaluating fit of the said current approximation model to the SUS; (this falls within the scope of solving a mathematical equation and providing the result to a mathematical algorithm)
wherein data representative of the improved approximation model of said SUS is stored in memory. (storing in memory is a generic computer function carried out by generic computer components)
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using generic computer components (computing system, storage medium, memory) to perform both the claimed steps. The computer components in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of processing and storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 17, 19, and 20 are rejected for the same reasons as set forth for claim 1 above (as they are substantially similar to claim 1).
The dependent claims provide only further details of the mathematical relationships and calculations performed, and remain ineligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2147